Citation Nr: 1748963	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-19 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a back disorder.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder.

3.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral ankle disabilities.

6.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral ankle disabilities.

7.  Entitlement to service connection for left upper extremity cervical radiculopathy.
8.  Entitlement to service connection for a neck disorder.

9.  Entitlement to a compensable rating for service-connected thrombosis, right auxiliary subclavicular vein. 

10.  Entitlement to an initial rating in excess of 30 percent for service-connected right upper extremity cervical radiculopathy associated with thrombosis, right auxiliary subclavicular vein.  

11.  Entitlement to an effective date earlier than February 14, 2011, for the grant of service connection for right upper extremity cervical radiculopathy associated with thrombosis, right auxiliary subclavicular vein.

12.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1985 to November 1993.  His decorations include the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland and an October 2012 rating decision of the RO in Philadelphia, Pennsylvania.  Jurisdiction rests with the RO in St. Petersburg, Florida.  

In July 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Additional evidence was received following the most recent adjudication by the RO.  However, as the Veteran's substantive appeal was received after February 2, 2013, the Board may consider the newly received evidence in the first instance.  38 U.S.C.A. § 7105(e).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for left upper extremity cervical radiculopathy, bilateral knee, back, and neck disorders, entitlement to increased ratings for thrombosis and right upper extremity cervical radiculopathy, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims of entitlement to service connection for a right and left knee disorder were denied in a July 1994 rating decision; the Veteran did not appeal this determination, and new and material evidence was not received within one year of its issuance.

2.  The Veteran's claim of entitlement to service connection for a back disorder was most recently denied in a May 2005 rating decision; the Veteran did not appeal this determination, and new and material evidence was not received within one year of its issuance.

3.  Evidence received more than one year since the July 1994 and May 2005 rating decisions, to include the Veteran's July 2017 hearing testimony and a May 2013 VA examination report, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claims for entitlement to service connection for back, right knee, and left knee disorders.  

4.  In a rating decision dated in October 2012, the RO granted service connection for right upper extremity cervical radiculopathy associated with thrombosis, right auxiliary subclavicular vein, effective February 14, 2011, the date of receipt of the application for the service connection claim (claimed as loss of feeling in right hand).


CONCLUSIONS OF LAW

1.  The July 1994 and May 2005 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2016).  

2.  New and material evidence having been received, the claims of entitlement to service connection for back, right knee, and left knee disorders are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for assignment of an effective date earlier than February 14, 2011, for a grant of service connection for right upper extremity cervical radiculopathy associated with thrombosis, right auxiliary subclavicular vein, are not met.  38 U.S.C.A. §§ 5108, 5110 (West 2014); 38 C.F.R. § 3.155 (as in effect prior to March 24, 2015); 38 C.F.R. §§ 3.156, 3.400 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran generally asserts that he is entitled to an earlier effective date for the grant of service connection for right upper extremity cervical radiculopathy.  See December 2012 Notice of Disagreement.  

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2). 

Prior to March 24, 2015, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA could be considered an informal claim.  Such informal claim must have identified the benefit sought.  38 C.F.R. 3.155 § (a) (as in effect prior to March 24, 2015).

The effective date of awards of claims granted on a secondary basis can be no earlier than the date of the claim for compensation on a secondary basis.  See Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007) (finding that the effective date for a grant of service connection for diabetes and hypertension as secondary to leukemia was the date of the claim for secondary service connection, not the date of the claim of service connection for leukemia), aff'd sub nom.  Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008); Ross v. Peake, 21 Vet. App. 528, 532-33 (2008) (holding that the effective date for a grant of secondary service connection for depression with anxiety was the date of the secondary service connection claim, not the date of the claim for service connection for the primary heart condition).

In February 1994, the Veteran filed a claim of entitlement to service connection for shoulder injuries.  In a July 1994 rating decision, the RO granted service connection for thrombosis, right axillary subclavicular vein, effective December 1, 1993, the day following separation from service.  

On February 14, 2011, the Veteran filed his first claim for service connection for loss of feeling in his right hand.  In an October 2012 rating decision, the RO granted service connection for right upper extremity cervical radiculopathy associated with thrombosis, right auxiliary subclavicular vein, effective February 14, 2011.  

The Veteran does not contend that he filed an informal or formal claim for secondary service connection for right upper extremity cervical radiculopathy prior to February 14, 2011, and the record does not reflect otherwise.  Instead, he maintains that the effective date for service connection for right upper extremity cervical radiculopathy should be the same as the effective date for the grant of service connection for the underlying thrombosis, right auxiliary subclavicular vein, December 1, 1993, or in the alternative the date that entitlement arose.  However, and as noted above, the United States Court of Appeals for the Federal Circuit considered and rejected a similar argument in Ellington, which held that the effective date for secondary service connection is controlled by the date of claim for the secondary benefit and when the disability arose; not by the effective date of the primary condition to which the new condition was secondary.

Therefore, the Veteran's arguments go to the question of when entitlement arose.  The Veteran's September 1993 separation examination reveals right upper extremity numbness.  However, as noted above the effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  As the claim was received after those dates, the law and regulations dictate that the effective date is the date of claim.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  As such, the RO has already assigned the earliest effective date of service connection allowed under law, February 14, 2011, the date of claim.  The record does not show that the Veteran communicated in writing his desire to file a claim for service connection for loss of feeling in his right hand prior to that date.  To the extent that he generally asserts that he preserves for appeal "all legal errors, errors in fact-finding, failure to follow Manual M21-1 . . . failure to discharge the duty to assist, and other due process errors," such vague assertions do not amount to a specific procedural argument in this case and thus need not be addressed.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board or the Veterans Court to search the record and address procedural arguments when the claimant fails to raise them before the Board).

Thus, entitlement to an effective date earlier than February 14, 2011, for the grant of service connection for right upper extremity cervical radiculopathy is not warranted.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.

New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.

An effective date earlier than February 14, 2011, for the grant of service connection for right upper extremity cervical radiculopathy associated with thrombosis, right auxiliary subclavicular vein is denied.


REMAND

Initially, the Board notes that the Veteran should be afforded a Gulf War examination to address his symptoms, as his service records reflect receipt of the Kuwait Liberation Medal, and therefore, he is entitled to consideration under the Gulf War provisions of 38 C.F.R. § 3.317.  He should be provided appropriate notice regarding this aspect of his claim.

Back Disorder

The Veteran testified that his back disorder began around 1989 and that he continued to have low back pain post-service, prior to his 2003 work related injury, as a result of body building, carrying forty-five to fifty pounds, and running fifty miles once per month related to his special operations assignment.  See July 2017 Board Hearing Tr. at 9-11.  The Veteran is competent to report a back injury during active duty, and his report of such an injury is consistent with the circumstances of his service.  38 U.S.C.A. §  1154(a).  Thus, the Board concedes an in-service back injury.  Additionally, in his initial application for compensation dated in February 1994, he reported low back pain since 1991.  As the March 2005 and March 2013 VA etiological opinions addressing the back disorder do not adequately consider these lay statements, an additional opinion is required on remand.  

Additionally, records associated with the Veteran's 2003 Workers' Compensation claim, should be obtained on remand. 

Bilateral Knee Disorder

In regards to the Veteran's claim of entitlement to service connection for a bilateral knee disability, the March 2013 VA examination report shows no diagnosis of a bilateral knee disorder.  However, the March 2013 examination did not adequately address the provisions of 38 C.F.R. § 3.317 regarding undiagnosed illness.  

Further, his representative asserts that his service-connected bilateral ankle disabilities causes him to walk awkwardly, which throws off the alignment of his knees and leads to pain.  See July 2017 representative statement.  In light of the fact that no VA opinion has been obtained addressing the theory of secondary service connection, such an opinion is required on remand. 

Neck Disorder

The May 2011 VA examination report reveals a diagnosis of recurrent cervical strain.  The Veteran reported that his neck pain began in 1985 while playing sports with progressive worsening since service.  Further, he testified that he injured his neck in service during a beach assault training exercise where he was up in the air about twelve feet before he came down head first into the sand.  See July 2017 Board Hearing Tr. at 21.  The Veteran is competent to report a neck injury during active duty, and his report of such an injury is consistent with the circumstances of his service.  38 U.S.C.A. §  1154(a).  Thus, the Board concedes an in-service neck injury.  As the May 2011 VA etiological opinion addressing the neck disorder does not adequately consider these lay statements, an addendum opinion is required on remand.  

Left Upper Extremity Radiculopathy

The September 2012 VA addendum report addressing the Veteran's radiculopathy of the left upper extremity is inadequate.  Specifically, it is not clear from the report if there was "clear and unmistakable" evidence that the Veteran's radiculopathy of the left upper extremity pre-existed service and was not aggravated beyond the natural progress of the disease.  Notably, the examiner did not comment on the May 1985 entrance and September 1993 separation examinations that were completely normal with regard to the left upper extremity.  The Board finds that the Veteran is presumed sound with respect to his left upper extremity.  Thus, following his Gulf War examination a new opinion is necessary.  

Increased Rating Claims

In the October 2012 rating decision, service connection was granted for right upper extremity cervical radiculopathy as secondary to service-connected thrombosis, right auxiliary subclavicular vein.  In assigning a disability rating, the RO determined that the evidence of record supported a 60 percent rating.  However, the RO found that service treatment records indicated that the Veteran's current level of disability was a based on in-service aggravation of a preexisting disability, deducted 30 percent from the possible 60 percent rating, and assigned an initial thirty percent rating.

The Veteran is seeking increased evaluations for his service-connected right upper extremity radiculopathy and thrombosis, right auxiliary subclavicular vein.  He has not been afforded a VA examination regarding these disabilities since May 2011.  As such, he should be scheduled for a new examination to determine the current nature and severity of these conditions.   

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the increased rating claims and service connection claims remaining on appeal.  The outcome of his appeal on these issues has an immediate effect on his claim for TDIU.  Consideration of the claim for TDIU must be deferred pending resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Missing Records

In his Board testimony, the Veteran reported that he had an upcoming appointment on July 25, 2017, with a surgeon at Cape Coral, a VA facility, regarding his service-connected thrombosis.  See Board Hearing Transcript at 3-4.  On remand, ongoing VA treatment records, including this report, should be associated with the record.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Pursuant to VA's duty to notify, provide the Veteran with the criteria required for any claims based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.  Obtain all outstanding VA treatment records, to include the July 25, 2017 Cape Coral VA Outpatient Clinic surgeon treatment record, regarding the Veteran's service-connected thrombosis.  If unavailable, notify the Veteran pursuant to 38 C.F.R. 
§ 3.159(e).

3. Obtain the Veteran's 2003 Workers' Compensation records.  If unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

4. Schedule the Veteran for a VA examination to determine the current nature, extent and severity of his right upper extremity cervical radiculopathy AND thrombosis, right auxiliary subclavicular vein.  The claims file must be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings reported in detail.  

5. Then schedule the Veteran for a VA Gulf War examination to determine the nature and etiology of his claimed left upper extremity radiculopathy, back, bilateral knee, and neck disorders.  The examiner is asked to review the pertinent evidence, including the lay statements regarding onset of symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions: 

(a) Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((c)(2) above), or a disease with a clear and specific etiology and diagnosis ((c)(3) above), then please opine as to whether it is at least as likely as not (50 percent or greater probability) related to presumed environmental exposures during the Veteran's service in Southwest Asia.  

(d) Did the current left upper extremity disorder clearly and unmistakably (undebatably) pre-exist service and, if so, was the disability clearly and unmistakably not aggravated (permanently worsened) by active service beyond the normal progression of the disease?

(e) If the current left upper extremity disorder did not clearly and unmistakably pre-exist service, or pre-existed service and was clearly and unmistakably not aggravated during service, is it at least as likely as not (50 percent probability or more) that such disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?

(f) Is it at least as likely as not (50 percent probability or greater) that any diagnosed back, bilateral knee, or neck disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?  In addressing this question, the examiner should also accept as true the Veteran's reports of a back injury from body building, carrying forty-five to fifty pounds, and running fifty miles once per month related to his special operations with Force Recon.  See July 2017 Board Hearing Tr. at 9-11 15.  The examiner should also accept as true his credible report of an in-service beach assault training exercise where he was up in the air about twelve feet before he came down head first into the sand.  Id. at 21.  

(g) If not directly related to service on the basis of questions (b)-(f), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(h)  If not caused by another medical condition, has any disorder been aggravated (permanently worsened) by any service-connected disability(ies)? 

6. Then readjudicate the appeal, to include entitlement to a TDIU.  The AOJ must specifically consider and discuss the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as appropriate.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be issued a Supplemental Statement of the Case that includes citation to and discussion of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and given a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


